Case 4:18-cv-00247-ALM Document 162 Filed 04/24/20 Page 1 of 2 PageID #: 3691



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §          Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §


                  PLAINTIFF’S RESPONSE TO MOTION TO QUASH

      Plaintiff, Jason Lee Van Dyke, files this response to Defendant’s motion to quash his

 subpoena.

 1.   Defendant’s motion is moot. Plaintiff agreed to withdraw the subpoena in question and

      has done so. A copy of the e-mail withdrawing the subpoena is attached hereto as

      Exhibit “A” and incorporated by reference herein.

 2.   Plaintiff apologizes to defense counsel if the subpoena was not withdrawn within a time

      frame that he would have preferred. The matter was brought to Plaintiff’s attention at

      approximately 12:00 noon on April 22, 2020 immediately prior to Plaintiff leaving his

      home for a period of approximately 48 hours to go camping in Grayson County,

      participate in an archery hunt coinciding with the opening of the Eastern Turkey season

      in said county, and frankly, to take a brief break (to the extent possible) from the three

      year of being stalked by Mr. Retzlaff.

 3.   Defendant’s motion is, in any case, unmeritorious. He is correct in stating the wording

      of Local Rule AT-2(b)(1). Plaintiff timely tendered a copy of the disciplinary order to

      the Court and was not notified that it was either (a) not received; or (b) not processed



RESPONSE                                                                        Page 1 of 2
Case 4:18-cv-00247-ALM Document 162 Filed 04/24/20 Page 2 of 2 PageID #: 3692



      until after the period of suspension had expired. The procedures stated by Local Rule

      AT-2(b)(2) were, for whatever reason, not followed with respect to Plaintiff.

 4.   Since reciprocal discipline was not imposed by this Court, Defendant’s motion is

      without merit. Plaintiff’s agreement to withdraw the subpoena was solely in the interest

      of collegiality and Plaintiff’s disinterest in further dealing with frivolous and harassing

      disciplinary complaints by Defendant (there have been a total of sixteen such filing in

      Texas alone by Defendant since December 20, 2007).

 5.   Plaintiff has withdrawn the subpoena and Defendant’s motion should be denied as

      moot. Even if Defendant’s motion was not moot, it would be unmeritorious because,

      despite being notified of the discipline, the reciprocal discipline procedures set forth in

      Local Rule AT-2(b) were not imposed against Plaintiff.

                                                     Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     SBN: 24057426
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com

                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
 Dorrell, Attorney for Defendant.

                                                     /s/ Jason Lee Van Dyke
                                                     JASON LEE VAN DYKE




RESPONSE                                                                        Page 2 of 2
